Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments submitted on 11/23/2021 have been fully considered, but they are not persuasive.  Applicant argues that the prior art does not disclose the newly added amendments to the claims and that the rejection under 35 U.S.C. 102 should be withdrawn.  Examiner respectfully disagrees.
Previously cited Xie, Lingxi, et al. "Geometric Neural Phrase Pooling: Modeling the Spatial Co-occurrence of Neurons." arXiv preprint arXiv:1607.06514 (2016) (hereinafter referred to as “Xie”), discloses an apparatus comprising: at least one processor (see Xie pg. 1, “GPUs”); and at least one memory including program code which when executed by the at least one processor causes the apparatus to at least (see Xie pg. 2, “memory costs”): receive, as a first input to a machine learning model, a first portion of a training image (see Xie pg. 2, “2.1 The Bag-of-visual-Words Model”, where “local descriptors” are extracted from each image portion and each descriptor is quantized into a “visual word” which are fed to a CNN model for “training and testing”; and see also pg. 8, “4.2 The CIFAR10 and CIFAR100 Datasets”, where “[b]oth of them have 50,000 training and 10,000 testing samples . . .” which are inputs to the CNN model; see also Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling” where the “central word” is the first portion); and activate, at the machine learning model, a convolutional result formed based on the first portion of the training image provided as the first input to the machine learning model, wherein the activation of the convolution result is further based on a second input comprising another convolutional result formed based on a second portion of the training image, wherein the second portion comprises a  neighboring region of the first portion of the training image (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)”, and where Equation (1) is used to compute a visual phrase neural response for a “central word” which is the first portion based on neighboring “side words” which are the second portion; furthermore, the visual words are “indexed over a 2D spatial domain” which “linearly corresponded” to the input images so that a visual side word neighboring a central word will correspond to a neighboring portion of the input image), and wherein the machine learning model comprises a neural network (see Xie pg. 7, “4 Experiments”, where the CNN models are “deeper networks”; see also pg. 10, “Deeper Networks and the State-of-the-Arts” where the deeper networks are detailed).
Notably, Figs. 1 and 2 of Xie illustrates an example image that is converted into a neuron map.  Fig. 2 shows that the dimensions of the neuron grid linearly correspond to the spatial dimensions of the input image such that neighboring neurons linearly map to neighboring image portions (see Xie Figs. 1 and 2).  “The response of each neuron corresponds to the inner –product of a local patch in the previous layer and a filter (convolutional kernel)” (see Xie pg. 4).  Accordingly, each neuron in the first grid of Fig. 2 is a convolutional result of a local patch in the (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”).  The grid is not actually downsized in the pooling in this example, merely the activations are modified based on the spatial relationships of the neurons (see Xie pg. 5, where “. . . we only insert [the GNPP layer] between a convolutional layer and a pooling layer”).  Accordingly, Xie’s disclosure is within a broadest reasonable interpretation, in light of the Specification, of the scope of Applicant’s claims.  

Claim Rejections - 35 USC § 112
The rejections under this statute are hereby withdrawn in response to Applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 39-41, 43-47, 50-53, and 55-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie, Lingxi, et al. "Geometric Neural Phrase Pooling: Modeling the Spatial Co-occurrence of Neurons." arXiv preprint arXiv:1607.06514 (2016) (hereinafter referred to as “Xie”).

Regarding claim 39, Xie discloses an apparatus comprising: at least one processor (see Xie pg. 1, “GPUs”); and at least one memory including program code which when executed by the at least one processor causes the apparatus to at least (see Xie pg. 2, “memory costs”): receive, as a first input to a machine learning model, a first portion of a training image (see Xie pg. 2, “2.1 The Bag-of-visual-Words Model”, where “local descriptors” are extracted from each image portion and each descriptor is quantized into a “visual word” which are fed to a CNN model for “training and testing”; and see also pg. 8, “4.2 The CIFAR10 and CIFAR100 Datasets”, where “[b]oth of them have 50,000 training and 10,000 testing samples . . .” which are inputs to the CNN model; see also Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling” where the “central word” is the first portion); and activate, at the machine learning model, a convolutional result formed based on the first portion of the training image provided as the first input to the machine learning model, wherein the activation of the convolution result is further based on a second input comprising another convolutional result formed based on a second portion of the training image, wherein the second portion comprises a  neighboring region of the first portion of the training image (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)”, and where Equation (1) is used to compute a visual phrase neural response for a “central word” which is the first portion based on neighboring “side words” which are the second portion; furthermore, the visual words are “indexed over a 2D spatial domain” which “linearly corresponded” to the input images so that a visual side word neighboring a central word will correspond to a neighboring portion of the input image), and wherein the machine learning model comprises a neural network (see Xie pg. 7, “4 Experiments”, where the CNN models are “deeper networks”; see also pg. 10, “Deeper Networks and the State-of-the-Arts” where the deeper networks are detailed).

Regarding claim 40, Xie discloses wherein the machine learning model comprises a convolutional neural network and/or a deep convolutional neural network (see Xie pg. 7, “4 Experiments”, where the CNN models are “deeper networks”; see also pg. 10, “Deeper Networks and the State-of-the-Arts” where the deeper networks are detailed).

Regarding claim 41, Xie discloses wherein the activation is a non-linear function and based on a combination of the convolutional result and the another convolutional result (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)”, and where Equation (1) is a non-linear function used to compute a visual phrase neural response for a “central word” based on neighboring “side words”).

claim 43, Xie discloses wherein the convolution result represents an inner product between the first portion of the training image and a weight vector, and wherein the another convolutional result represents an inner product between the second portion of the training image and another weight vector (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)” and the filter comprises a kernel of weights).

Regarding claim 44, Xie discloses wherein the apparatus is further caused to at least provide, by the machine learning model, an activated output (see Xie Fig. 2 showing the activated output).

Regarding claim 45, Xie discloses a method comprising: receiving, as a first input to a machine learning model, a first portion of a training image (see Xie pg. 2, “2.1 The Bag-of-visual-Words Model”, where “local descriptors” are extracted from each image portion and each descriptor is quantized into a “visual word” which are fed to a CNN model for “training and testing”; and see also pg. 8, “4.2 The CIFAR10 and CIFAR100 Datasets”, where “[b]oth of them have 50,000 training and 10,000 testing samples . . .” which are inputs to the CNN model; see also Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling” where the “central word” is the first portion); and activating, at the machine learning model, a convolutional result formed based on the first portion of the training image provided as the first input to the machine learning model, wherein the activation of the convolution result is further based on a (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)”, and where Equation (1) is used to compute a visual phrase neural response for a “central word” which is the first portion based on neighboring “side words” which are the second portion; furthermore, the visual words are “indexed over a 2D spatial domain” which “linearly corresponded” to the input images so that a visual side word neighboring a central word will correspond to a neighboring portion of the input image), and wherein the machine learning model comprises a neural network (see Xie pg. 7, “4 Experiments”, where the CNN models are “deeper networks”; see also pg. 10, “Deeper Networks and the State-of-the-Arts” where the deeper networks are detailed).

Regarding claim 46, Xie discloses wherein the machine learning model comprises a convolutional neural network and/or a deep convolutional neural network (see Xie pg. 7, “4 Experiments”, where the CNN models are “deeper networks”; see also pg. 10, “Deeper Networks and the State-of-the-Arts” where the deeper networks are detailed).

Regarding claim 47, Xie discloses wherein the activation is a non-linear function and based on a combination of the convolutional result and the another convolutional result (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)”, and where Equation (1) is a non-linear function used to compute a visual phrase neural response for a “central word” based on neighboring “side words”).

Regarding claim 50, Xie discloses wherein the apparatus is further caused to at least provide, by the machine learning model, an activated output (see Xie Fig. 2 showing the activated output).

Regarding claim 51, Xie discloses an apparatus comprising: at least one processor (see Xie pg. 1, “GPUs”); and at least one memory including program code which when executed by the at least one processor causes the apparatus to at least (see Xie pg. 2, “memory costs”): receive, as a first input to a trained machine learning model, a first portion of a test image (see Xie pg. 2, “2.1 The Bag-of-visual-Words Model”, where “local descriptors” are extracted from each image portion and each descriptor is quantized into a “visual word” which are fed to a CNN model for “training and testing”; and see also pg. 8, “4.2 The CIFAR10 and CIFAR100 Datasets”, where “[b]oth of them have 50,000 training and 10,000 testing samples . . .” which are inputs to the CNN model; see also Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling” where the “central word” is the first portion); activate, at the machine learning model, a convolutional result formed based on the first portion of the test image provided as the first input to the machine learning model, wherein the activation of the convolution result is further based on a second input comprising another convolutional result formed based on a second portion of the training image, wherein the second portion comprises a neighboring region neighboring of the first portion of the test image (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)”, and where Equation (1) is used to compute a visual phrase neural response for a “central word” which is the first portion based on neighboring “side words” which are the second portion; furthermore, the visual words are “indexed over a 2D spatial domain” which “linearly corresponded” to the input images so that a visual side word neighboring a central word will correspond to a neighboring portion of the input image); and provide, by the machine learning model, an activated output (see Xie Fig. 2 showing the activated output), and wherein the machine learning model comprises a neural network (see Xie pg. 7, “4 Experiments”, where the CNN models are “deeper networks”; see also pg. 10, “Deeper Networks and the State-of-the-Arts” where the deeper networks are detailed).

Regarding claim 52, Xie discloses wherein the machine learning model comprises a convolutional neural network and/or a deep convolutional neural network (see Xie pg. 7, “4 Experiments”, where the CNN models are “deeper networks”; see also pg. 10, “Deeper Networks and the State-of-the-Arts” where the deeper networks are detailed).

Regarding claim 53, Xie discloses wherein the activation is a non-linear function and based on a combination of the convolutional result and the another convolutional result (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)”, and where Equation (1) is a non-linear function used to compute a visual phrase neural response for a “central word” based on neighboring “side words”).

Regarding claim 55, Xie discloses wherein the convolution result represents an inner product between the first portion of the test image and a weight vector, and wherein the another convolutional result represents an inner product between the second portion of the test image and another weight vector (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)” and the filter comprises a kernel of weights).

Regarding claim 56, Xie discloses wherein the apparatus is further caused to at least provide the activated output to another layer in a convolutional layer (see Xie pg. 7, “4.1 The MNIST and SVHN Datasets”, where the GNPP layer may be added after any C5 layer thereby providing its activation output to another layer and/or other convolutional layers in the network).

Regarding claim 57, Xie discloses wherein the apparatus is further caused to at least provide the activated output to a pooling layer (see Xie pg. 6, where “[w]e note that pooling, when applied right after GNPP, is an efficient way of aggregating these rectified neuron responses”).

claim 58, Xie discloses a method comprising receiving, as an first input to a trained machine learning model, a first portion of a test image (see Xie pg. 2, “2.1 The Bag-of-visual-Words Model”, where “local descriptors” are extracted from each image portion and each descriptor is quantized into a “visual word” which are fed to a CNN model for “training and testing”; and see also pg. 8, “4.2 The CIFAR10 and CIFAR100 Datasets”, where “[b]oth of them have 50,000 training and 10,000 testing samples . . .” which are inputs to the CNN model; see also Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling” where the “central word” is the first portion); activating, at the machine learning model, a convolutional result formed based on the first portion of the test image provided as the first input to the machine learning model, wherein the activation of the convolution result is further based on a second input comprising another convolutional result formed based on a second portion of the training image, wherein the second portion comprises a neighboring region of the first portion of the test image (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)”, and where Equation (1) is used to compute a visual phrase neural response for a “central word” which is the first portion based on neighboring “side words” which are the second portion; furthermore, the visual words are “indexed over a 2D spatial domain” which “linearly corresponded” to the input images so that a visual side word neighboring a central word will correspond to a neighboring portion of the input image); and providing, by the machine learning model, an activated output (see Xie Fig. 2 showing the activated output), and wherein the machine learning model comprises a neural network (see Xie pg. 7, “4 Experiments”, where the CNN models are “deeper networks”; see also pg. 10, “Deeper Networks and the State-of-the-Arts” where the deeper networks are detailed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 42, 48, 49, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claim(S) 41, 47, and 53 above, and in further view of Hoffmann et al., US 6,456,990 B1 (hereinafter referred to as “Hoffmann”).

Regarding claim 42, Xie discloses wherein the combination represents a normalized convolutional result and the another convolutional result (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)”, and where Equation (1) is used to compute a visual phrase neural response for a “central word” based on neighboring “side words” and it is normalized by multiplying by one-half).
Xie does not explicitly disclose difference squared between.
However, Hoffmann discloses the combination represents a normalized difference squared between (see Hoffmann Abstract and claim 1, where the fuzzy logic system is converted to a neural network by normalizing the square of a first difference of sigmoid functions).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination technique of Hoffmann to convert fuzzy logic into the neural network neurons of Xie, because it is predictable that expanding the applicability of Xie’s visual phrase technology beyond just CNNs and to fuzzy logic systems would improve the adaptability of the technology and advantageously apply that technology to additional computer vision and machine learning systems.  Fuzzy logic and neural network conversion technology advantageously allows systems that previously could not communicate to begin to 

Regarding claim 48, Xie discloses wherein the combination represents a normalized convolutional result and the another convolutional result (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)”, and where Equation (1) is used to compute a visual phrase neural response for a “central word” based on neighboring “side words” and it is normalized by multiplying by one-half).
Xie does not explicitly disclose difference squared between.
However, Hoffmann discloses the combination represents a normalized difference squared between (see Hoffmann Abstract and claim 1, where the fuzzy logic system is converted to a neural network by normalizing the square of a first difference of sigmoid functions).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination technique of Hoffmann to convert fuzzy logic into the neural network neurons of Xie, because it is predictable that expanding the applicability of Xie’s visual phrase technology beyond just CNNs and to fuzzy logic systems would improve the adaptability of the technology and advantageously apply that technology to additional computer vision and machine learning systems.  Fuzzy logic and neural network conversion technology advantageously allows systems that previously could not communicate to begin to communicate and thereby permit new computer vision and machine learning solutions to be created by those of ordinary skill in the art.

Regarding claim 49, Xie discloses wherein the convolution result represents an inner product between the first portion of the training image and a weight vector, and wherein the another convolutional result represents an inner product between the second portion of the training image and another weight vector (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)” and the filter comprises a kernel of weights).

Regarding claim 54, Xie discloses wherein the combination represents a normalized convolutional result and the another convolutional result (see Xie Figs. 1 and 2, and  pgs. 3 and 4, “3 Geometric Neural Phrase Pooling”, where “[t]he response of each neuron corresponds to the inner-product of a local patch in the previous layer and a filter (convolutional kernel)”, and where Equation (1) is used to compute a visual phrase neural response for a “central word” based on neighboring “side words” and it is normalized by multiplying by one-half).
Xie does not explicitly disclose difference squared between.
However, Hoffmann discloses the combination represents a normalized difference squared between (see Hoffmann Abstract and claim 1, where the fuzzy logic system is converted to a neural network by normalizing the square of a first difference of sigmoid functions).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination technique of Hoffmann to convert fuzzy logic into the neural network neurons of Xie, because it is predictable that expanding the applicability of Xie’s visual phrase 

Conclusion
Pertinent prior art: Wang et al., US 2018/0150740 A1 discloses dividing an input image into neighboring sub-images in order to obtain multiple convolution results (see Wang paras. 0087-0093).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW M MOYER/             Primary Examiner, Art Unit 2663